DETAILED ACTION
This Office Action is in response to the application filed on March 2, 2021. Claims 11-28 are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-28 are rejected under 35 U.S.C. 103 as being unpatentable over PCT Patent Publication No. WO 2020/003262 A1 (“Chuang”) in view of U.S. Patent Publication No. 2018/0278949 (“Karczewicz”).
With respect to claim 17, Chuang discloses the invention substantially as claimed, including 
An apparatus comprising: 
at least one processor (see Fig. 18, ¶¶9-11, 122, 133-136, describing that the encoder/decoder may include at least one processor); 
one or more memories coupled to the at least one processor and storing programming instructions for execution by the at least one processor to perform operations (see citations and arguments with respect to element above, describing one or more memories coupled to the processor and storing computer programming/software, i.e., instructions, for execution by the at least one processor to encode/decode) comprising: 
determining that a first reference picture index of a first reference picture list is associated with a current block to be predicted, wherein a picture order count (POC) corresponding to the first reference picture index is less than a POC of a current picture that comprises the current block, and wherein the POC corresponding to the first reference picture index is closest in value to the POC of the current picture compared to other reference picture indices with corresponding POCs less than the POC of the current picture (see Fig. 10, ¶120, describing that the system may determine first and second reference pictures for predicting the block in the L0 and L1 (list zero and list one) directions (described as “one reference frame from the past and one reference frame from the future”) and that in certain modes POC distance to these L0 and L1 reference pictures may be measured and the closest reference frames to the current frame in L0 and L1 directions, respectively, may be derived as the two reference frames for prediction, i.e., determining that a first reference picture of a first reference picture list is associated with a current block to be predicted, and wherein the POC corresponding to the first reference picture is closest in value to the POC of the current picture compared to other reference picture indices; see also ¶¶40, 43-49, 62, 64, 124, which describe the relationship between reference pictures, reference picture lists, and indices, and make clear that one of ordinary skill in the art at the time of filing would have understood these reference pictures to be identified by indices of the L0 or L1 reference picture list, i.e., determining that a reference picture index of a first reference picture list is associated with a current block to be predicted wherein a POC corresponding to the first reference picture is less than a POC of a current picture that comprises the current block, and Karczewicz Fig. 10, ¶¶134 which shows and describes that a reference frame from the past, e.g., Ref0, will have a POC less than the current frame (τ0 = POC(current) - POC(Ref0), indicates that POC current is expected to be larger than POC(Ref0)) and a reference frame in the future, e.g., Ref1, has a POC greater than the current reference frame (τ1 = POC(Ref1) – POC (current), indicates that POC current is expected to be smaller than POC(Ref0)), i.e., determining that a reference picture index of a first reference picture list is associated with a current block to be predicted wherein a POC corresponding to the first reference picture is less than a POC of a current picture that comprises the current block, and wherein the POC); 
determining that a second reference picture index of a second reference picture list is associated with the current block, wherein a POC corresponding to the second reference picture index is greater than the POC of the current picture, and wherein the POC corresponding to the second reference picture index is closest in value to the POC of the current picture compared to other reference picture indices with corresponding POCs greater than the POC of the current picture (see ¶¶120, describing ***); and 
predicting the current block based on the first reference picture index and the second reference picture index  (see Abstract, ¶¶35, 120, , describing bi-predicting to predict the current block based on the first and second reference picture, which may be indicated by signaled first and second reference picture indices). 
Chuang does not explicitly disclose ***
However, in the same field of endeavor, *** discloses: 
(see Fig. , ¶¶, describing ***).
*** discloses the benefits of *** (see ¶***, describing ***). At the time of filing, one of ordinary skill would have been familiar with *** and have understood that, as evidenced by ***, in order to ***, *** would have been beneficial. Accordingly, one of ordinary skill in the art at the time of filing would have been motivated to include such a ***, as taught by ***, in the *** of *** in order to obtain this advantage. Moreover, to such a person, doing so would have represented nothing more than the combination of prior art elements according to predictable results and/or the simple substitution of one known element for another to obtain predictable results. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include a *** in the *** of *** as taught by ***.
With respect to claim 18, Chuang discloses the invention substantially as claimed. As described above Chuang in view of *** discloses all the elements of independent claim 17. Chuang/*** additionally discloses: 
the operations further comprising: identifying an identifier, wherein a value of the identifier is a preset value indicating an association between the first reference picture index and the current block and an association between the second reference picture index and the current block, wherein determining the first reference picture index is associated with the current block and determining the second reference picture index is associated with the current block are performed based on the preset value (see Fig. , ¶¶, describing ***). 
The reasons for combining the cited prior art with respect to claim 17 also apply to claim 18.
With respect to claim 19, Chuang discloses the invention substantially as claimed. As described above Chuang in view of *** discloses all the elements of dependent claim 18. Chuang/*** additionally discloses: 
the operations further comprising: 
determining a first motion vector difference of the current block based on the preset value; and 
determining a second motion vector difference of the current block based on the first motion vector difference (see Fig. , ¶¶, describing ***). 
The reasons for combining the cited prior art with respect to claim 17 also apply to claim 19.
With respect to claim 20, Chuang discloses the invention substantially as claimed. As described above Chuang in view of *** discloses all the elements of dependent claim 19. Chuang/*** additionally discloses: 
wherein the second motion vector difference of the current block is determined based on the first motion vector difference according to the following equation:
mvd_lY = -mvd_lX, wherein
mvd_lY represents the second motion vector difference, mvd_lX represents the first motion vector difference (see Fig. , ¶¶, describing ***).
The reasons for combining the cited prior art with respect to claim 17 also apply to claim 20.
With respect to claim 21, Chuang discloses the invention substantially as claimed. As described above Chuang in view of *** discloses all the elements of dependent claim 20. Chuang/*** additionally discloses: 
wherein each of the first motion vector difference and the second motion vector difference corresponds to a different one of the first reference picture list or the second reference picture list (see Fig. , ¶¶, describing ***). 
The reasons for combining the cited prior art with respect to claim 17 also apply to claim 21.
With respect to claim 22, Chuang discloses the invention substantially as claimed. As described above Chuang in view of *** discloses all the elements of dependent claim 19. Chuang/*** additionally discloses: 
the operations further comprising:
determining a first predicted motion vector and a second predicted motion vector (see Fig. , ¶¶, describing ***);
determining a first motion vector based on the first predicted motion vector and the first motion vector difference (see Fig. , ¶¶, describing ***); and
determining a second motion vector based on the second predicted motion vector and the second motion vector difference (see Fig. , ¶¶, describing ***); and
wherein predicting the current block based on the first reference picture index and the second reference picture index comprises:
predicting the current block based on the first reference picture index, the second reference picture index, the first reference picture list, the second reference picture list, the first motion vector, and the second motion vector (see Fig. , ¶¶, describing ***).
The reasons for combining the cited prior art with respect to claim 17 also apply to claim 22.
With respect to claim 11, claim 11 recites the elements of claim 17 in method form rather than apparatus form. Accordingly, the disclosure recited with respect to claim 17 also applies to claim 11.
With respect to claim 12, claim 12 recites the elements of claim 18 in method form rather than apparatus form. Accordingly, the disclosure recited with respect to claim 18 also applies to claim 12.
With respect to claim 13, claim 13 recites the elements of claim 19 in method form rather than apparatus form. Accordingly, the disclosure recited with respect to claim 19 also applies to claim 13.
With respect to claim 14, claim 14 recites the elements of claim 20 in method form rather than apparatus form. Accordingly, the disclosure recited with respect to claim 20 also applies to claim 14.
With respect to claim 15, claim 15 recites the elements of claim 21 in method form rather than apparatus form. Accordingly, the disclosure recited with respect to claim 21 also applies to claim 15.
With respect to claim 16, claim 16 recites the elements of claim 22 in method form rather than apparatus form. Accordingly, the disclosure recited with respect to claim 22 also applies to claim 16.
With respect to claim 23, claim 23 recites the elements of claim 17 in non-transitory computer-readable medium form rather than apparatus form. Chuang discloses that its system may be embodied by storage storing a bitstream and computer software/program products and executed by a processor to encode/decode the bitstream (see ¶¶122, 133-136, Fig. 18). Accordingly, the disclosure recited with respect to claim 17 also applies to claim 23.
With respect to claim 24, claim 24 recites the elements of claim 18 in non-transitory computer-readable medium form rather than apparatus form. Chuang discloses that its system may be embodied by storage storing a bitstream and computer software/program products and executed by a processor to encode/decode the bitstream (see ¶¶122, 133-136, Fig. 18). Accordingly, the disclosure recited with respect to claim 18 also applies to claim 24.
With respect to claim 25, claim 25 recites the elements of claim 19 in non-transitory computer-readable medium form rather than apparatus form. Chuang discloses that its system may be embodied by storage storing a bitstream and computer software/program products and executed by a processor to encode/decode the bitstream (see ¶¶122, 133-136, Fig. 18). Accordingly, the disclosure recited with respect to claim 19 also applies to claim 25.
With respect to claim 26, claim 26 recites the elements of claim 20 in non-transitory computer-readable medium form rather than apparatus form. Chuang discloses that its system may be embodied by storage storing a bitstream and computer software/program products and executed by a processor to encode/decode the bitstream (see ¶¶122, 133-136, Fig. 18). Accordingly, the disclosure recited with respect to claim 20 also applies to claim 26.
With respect to claim 27, claim 27 recites the elements of claim 21 in non-transitory computer-readable medium form rather than apparatus form. Chuang discloses that its system may be embodied by storage storing a bitstream and computer software/program products and executed by a processor to encode/decode the bitstream (see ¶¶122, 133-136, Fig. 18). Accordingly, the disclosure recited with respect to claim 21 also applies to claim 27.
With respect to claim 28, claim 28 recites the elements of claim 22 in non-transitory computer-readable medium form rather than apparatus form. Chuang discloses that its system may be embodied by storage storing a bitstream and computer software/program products and executed by a processor to encode/decode the bitstream (see ¶¶122, 133-136, Fig. 18). Accordingly, the disclosure recited with respect to claim 22 also applies to claim 28.
Claim Rejections - 35 USC § 103
Claims 9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Takehara and further in view of U.S. Patent No. *** (“***”).
With respect to claim 9, *** discloses the invention substantially as claimed. As detailed above, *** in view of *** discloses each and every element of independent claim 1. ***/*** also discloses: 
(see Fig. , ¶¶, describing ***). 
*** does not explicitly disclose ***
However, in the same field of endeavor, *** discloses: 
(see Fig. , ¶¶, describing ***).
*** discloses the benefits of *** (see ¶***, describing ***). At the time of filing, one of ordinary skill would have been familiar with *** and have understood that, as evidenced by ***, in order to ***, *** would have been beneficial. Accordingly, one of ordinary skill in the art at the time of filing would have been motivated to include such a ***, as taught by ***, in the *** of *** in order to obtain this advantage. Moreover, to such a person, doing so would have represented nothing more than the combination of prior art elements according to predictable results and/or the simple substitution of one known element for another to obtain predictable results.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include a *** in the *** of *** as taught by ***.
With respect to claim 11, Lim discloses the invention substantially as claimed. As described above Lim in view of Takehara and *** discloses all the elements of dependent claim 9. Lim/Takehara additionally discloses: 
(see Fig. , ¶¶, describing ***). 
The reasons for combining the cited prior art with respect to claims 1 and 9 also apply to claim 11.
With respect to claim 12, Lim discloses the invention substantially as claimed. As described above Lim in view of Takehara and *** discloses all the elements of dependent claim 9. Lim/Takehara/*** additionally discloses: 
(see Fig. , ¶¶, describing ***). 
The reasons for combining the cited prior art with respect to claims 1 and 9 also apply to claim 12.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY JANE KILE UHL whose telephone number is (571)270-0337.  The examiner can normally be reached on 8:30 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDSAY J UHL/               Examiner, Art Unit 2481